              Case 2:16-cv-02242-KHV Document 142 Filed 02/11/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                       DISTRICT OF KANSAS


BAC LOCAL UNION 15 WELFARE                              )
FUND, et al.,                                           )
                                                        )
                           Plaintiffs,                  )
                                                        )
v.                                                      )
                                                        ) No. 2:16-CV-2242-KHV-GEB
WILLIAMS RESTORATION COMPANY., et al.                   )
                                                        )
                                                        )
                           Defendants.                  )


                                          INDEX OF EXHIBITS


     •     AFFIDAVITS:

                 o Exhibit A: Affidavit of Don Hunt (“Hunt Aff.”)
                       Ex. A-1, Transfer Agreement between the BAC Local 15 Welfare Fund and
                          the Omaha Construction Industry Health and Welfare Fund

                 o Exhibit B: Affidavit of David Stupar (“Stupar Aff.”)

                 o Exhibit C: Affidavit of Thomas Burford, Jr. (“Burford Aff.”)

                 o Exhibit D: Affidavit of Fred Hover (“Hover Aff.”)

                 o Exhibit E: NLRB Affidavit of Jeffrey Williams (“Williams Aff.”), ECF Doc. 106-
                   4.

     •     DEPOSITION   TRANSCRIPTS                  and     EXHIBITS        TO     DEPOSITION
           TRANSCRIPTS:

                 o Exhibit F: Deposition of Craig Hydeman (“Hydeman Depo.”)
                       Exhibit 5, CBA between BAC Local 1 and Williams Restoration Company
                          (eff. 6/1/2013 to 5/31/2014)
                       Exhibit 6: CBA between BAC Local 1 and Williams Restoration Company
                          (eff. 6/1/2008 to 5/31/2011)
                       Exhibit 7: CBA between BAC Local 1 and Williams Restoration Company
                          (eff. 6/1/2/11 to 5/31/2012) and Interim CBA (eff. 5/31/2012 to 5/31/2013)
                       Exhibit 8: CBA between BAC Local 1 and Williams Restoration Company
                          (eff. 6/1/2012 to 5/31/2013)



{00372802;B15-163;BJS }
              Case 2:16-cv-02242-KHV Document 142 Filed 02/11/19 Page 2 of 2




                 o Exhibit G: Deposition of Jeffrey Williams (“Williams Depo.”)
                       Ex. 14, Asset Purchase Agreement
                       Ex. 17, Work description of Williams Restoration Company
                       Ex. 19, DMV receipts of Williams Restoration Company
                       Ex. 22, Asset list and equipment appraisal, Williams Restoration Company

                 o Exhibit H: Deposition of Linda Roberson (“Roberson Depo.”)

                 o Exhibit I: Deposition of Jordan Fox (“Fox Depo.”)

                             Ex. 26, Jordan Fox NLRB witness affidavit
                             Ex. 32, Promissory Note
                             Ex. 33, Bill of Sale

                             Ex. 35, Fox Holdings, Inc. d/b/a Williams Restoration Company November
                              8, 2017 employee list

                             Ex. 39 redacted remittance reports from Fox Holdings, Inc. to Plaintiff
                              Funds

                             Ex. 41 General ledger of Fox Holdings, Inc. d/b/a Williams Restoration
                              Company

                             Ex. 47, NLRB witness affidavit of Linda Roberson

                 o Exhibit J: Deposition of Andrew Foxhoven (“Foxhoven Depo.”)
                       Ex. 60, Email of October 14, 2014
                       Ex. 63, Email of October 24, 2014
                       Ex. 65, Email of October 27, 2014 (draft “A” of APA)
                       Ex. 66, Email of October 27, 2014 (draft “B” of APA)
                       Ex. 68, Email of October 28, 2014 (draft “A” of APA)
                       Ex. 69 Email of October 28, 2014 (draft “B” of APA)
                      
                 o Exhibit K: Deposition of Jared Skaff (Skaff Depo.)

                 o Ex. L: Bank statements of Williams Restoration for months of April, May and June
                   2018




{00372802;B15-163;BJS }
